Citation Nr: 1107526	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for a deviated nasal 
septum with sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1990 to July 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2004 rating decision.

In January 2007, the Board remanded several claimed issues for 
additional development.  This development was accomplished, and 
in February 2009 the Board issued a decision denying service 
connection for hypertension, and denying compensable/increased 
ratings for a left heel bone deformity, a right foot deformity, 
and a deviated nasal septum with sinusitis.  The Veteran appealed 
the Board decision, and the Court of Appeals for Veterans Claims 
(Court) partially vacated the  Board decision and returned it to 
the Board for compliance with an August 2010 joint motion for 
remand.  Specifically, the joint motion for remand challenged the 
Board's decision with regard to the issues of hypertension and 
deviated nasal septum with sinusitis.  The joint motion for 
remand acknowledged that there was no appeal with regard to the 
issues of an increased rating for left and right foot 
disabilities and those two issues are therefore no longer in 
appellate status.
 
Additionally, it was noted in the 2009 Board decision that in an 
August 2004 statement, the Veteran had raised the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
gastroesophageal reflux disease claimed to have resulted from 
medication prescribed by VA.  In the same statement, he also 
suggested that he had a right wrist disorder which originated in 
service.  The Board referred these two issues to the Agency of 
Original Jurisdiction (AOJ) for appropriate action.  However, to 
date, it is unclear whether any action had been accomplished.  As 
such, these issues are once again referred to the AOJ for 
appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The premise of the joint motion for remand was that the 
development that had been directed by the Board in January 2007 
had not been fully complied with, and that therefore, Veteran was 
prejudiced by the Board's proceeding with the adjudication of his 
claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
Specifically, with regard to the Veteran's hypertension claim, 
the joint motion for remand pointed out that the examination 
report from the Veteran's February 2007 evaluation, contained an 
incomplete sentence (perhaps a result of a transcription problem) 
which raised questions as to the adequacy of the entire opinion 
that was obtained.  

With regard to the claim for a compensable rating for a deviated 
nasal septum with sinusitis, the joint motion for remand pointed 
out that the examiner at a February 2007 VA examination had 
failed to describe any right side obstruction, but found 70-90 
percent obstruction on the left side.  Conversely, at an April 
2005 VA examination, the examiner had found right side 
obstruction, but had not commented on whether there was any left 
side obstruction.  This should be clarified.  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  Obtain VA treatment records from April 
2007 to the present.  

2.  Then, return the Veteran's claims file 
to the examiner who conducted the February 
2007 VA hypertension examination, or if he 
is unavailable to another examiner.  If 
the examiner determines that an 
examination is necessary, one should be 
scheduled.  A complete rationale should be 
provided for any opinion expressed.
 
The examiner should re-familiarize himself 
with the Veteran's history and then 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran's hypertension 
either began during or was otherwise 
caused by his military service.  If the 
examiner concludes that question cannot be 
answered without resorting to speculation, 
the examiner should provide a detailed 
explanation as to why it cannot be 
answered without speculation.

3.  Schedule the Veteran for a VA 
examination to assess the nature and 
severity of his service connected deviated 
nasal septum with sinusitis.  The claims 
folders should be made available to the 
examiner, and a complete rationale should 
be provided for any opinion expressed.  
The examiner should make findings with 
respect to each of the following:

a.)  Currently, or for any distinct period 
of time since February 2004, has the 
Veteran at least 50 percent obstruction of 
the nasal passages on both sides or 
complete obstruction on one side?  If not, 
what is the percentage of obstruction on 
each side?  In making these findings, the 
examiner should review the 2005 and 2007 
VA examinations (one of which reported 
significant obstruction on the right side, 
but provided no indication if there was 
any obstruction on the left side; and the 
other which reported significant 
obstruction on the left side, but provided 
no indication if there was any obstruction 
on the right side) and indicate his/her 
views on whether there was a mistake in 
reporting the correct obstructed nasal 
passage on one or the other of those 
occasions. 

b.)  Currently, or for any distinct period 
of time since 2004, has the Veteran 
experienced at least one incapacitating 
episode (i.e. one requiring bed rest and 
treatment by a physician) per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or at least three non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting?  If so, 
how many such episodes of incapacitating 
and/or non-incapacitating episodes per 
year does the Veteran experience?

To the extent possible, the examiner 
should distinguish the manifestations of 
the Veteran's service-connected deviated 
nasal septum with sinusitis from those of 
any other otolaryngological disorders 
found to be present, to include allergies.  
The examiner should also provide an 
opinion as to the impact of the Veteran's 
service-connected deviated nasal septum 
with sinusitis on his ability to work.  If 
any opinion cannot be provided without 
resort to speculation, the reason that is 
so should be explained. 

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


